Case 19-14669-elf   Doc 44   Filed 12/29/20 Entered 12/29/20 14:14:54   Desc Main
                             Document      Page 1 of 3
Case 19-14669-elf    Doc 44     Filed 12/29/20 Entered 12/29/20 14:14:54             Desc Main
                                Document      Page 2 of 3



     mortgage foreclosure action, if any, and to take the necessary action to obtain the
     Mortgaged Premises.

     6.     Additional Respondent is the Standing Trustee appointed in this Chapter 13
     proceeding.

     7.     Debtor has claimed an exemption in the amount of $24,102.00 in the subject
     property.

     8.      Debtor has failed to make all post-petition monthly mortgage payments.

     9.      The defaults include the failure to make the following monthly payments:

             a)     Payments of $866.85 from October 1, 2020 through December 1, 2020
                    which totals $2,600.55;

             b)     Attorney fees of $850.00 incurred in the representation of Movant
                    in this proceeding and filing costs of $188.00;

             c)     The total amount due (a through b combined) is $3,638.55

     10.    The Fair Market Value of the Mortgaged Premises is $176,057.00, as per
     Debtor’s Schedules. The approximate amount necessary to payoff the loan is
     $140,911.57 good through December 9, 2020. The breakdown of the payoff is as
     follows:

          Principal Balance                                                             $116,783.45
          Accrued Interest                                                               $10,437.44
          Escrow Advances made by Plaintiff                                               $4,260.72
          Fees Currently Assessed                                                        $8,391.96
          Bankruptcy Fees                                                                  $850.00
          Bankruptcy Costs                                                                 $188.00

     11.     Movant's interests are being immediately and irreparably harmed. Movant is
     entitled to relief, from the automatic stay, pursuant to either 11 U.S.C. § 362 (d)(1) or
     (d)(2), because of the foregoing default and because:

             a)     Movant lacks adequate protection for its interests in the Mortgaged
                    Premises;

             b)     Debtor has little, if any, equity in the Mortgaged Premises; and

             c)     The Mortgaged Premises are not necessary to an effective reorganization
                    or plan.

     12.   Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
     immediately implement and enforce the Court’s order.
Case 19-14669-elf       Doc 44     Filed 12/29/20 Entered 12/29/20 14:14:54              Desc Main
                                   Document      Page 3 of 3



       13.    Should relief be granted, all communications sent by Secured Creditor in
       connection with proceeding against the property including, but not limited to, notices
       required by state law and communications to offer and provide information with regard to
       a potential Forbearance Agreement, Loan Modification, Refinance Agreement, Loss
       Mitigation Agreement, or other Loan Workout, may be sent directly to Debtors.

       14.     Attached are redacted copies of any documents that support the claim, such as
       promissory notes, purchase order, invoices, itemized statements of running accounts,
       contracts, judgments, mortgages, and security agreements in support of right to seek a lift
       of the automatic stay and foreclose if necessary.




         WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights
with respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
preparation and presentation of this motion, and (iii) granting all such other and further relief as
the Court deems appropriate and necessary.

                                                      Respectfully submitted,


                                                              /s/ Kristen D. Little
Dated: December 29, 2020                              BY:
                                                      Kristen D. Little, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:16-055178                                  PA BAR ID #79992
                                                      klittle@logs.com
                                                      pabk@logs.com
